DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grivetti (US 2018/0134206) in view of Bennett et al. (US 2014/0288763).
In re claim 1 and 12, Grivetti discloses a cart comprising: an electric motor configured to generate a travel driving force based on a control signal from an external control unit configured to perform control related a travel path of the cart (par. 6); a battery configured to supply power to the electric motor (par. 6); 
Grivetti differs in that it doesn’t teach an engine configured to drive a power generator which is configured to be capable of charging the battery; and a determination unit configured to determine whether the engine is to be operated, based on a predetermined condition. Attention is directed to Bennett which teaches an engine configured to drive a power generator which is configured to be capable of charging the battery (par. 12); and a determination unit configured to determine whether the engine is to be operated, based on a predetermined condition (batteries have sufficient power). It would be obvious to incorporate the motor, battery, engine structure of Bennett into the cart of Grivetti in order to provide for sufficient 
In re claim 2, Bennett further teaches a transmission unit configured to transmit a determination result obtained by the determination unit to the control unit (inherent in par. 120 as the engine is shut down once the batteries have sufficient power, so a transmission unit must be present which transmits the result).
In re claim 3, the examiner takes official notice that mounting control units in vehicles was well known and conventional in the art at the time of invention and would have been obvious to one of ordinary skill in the art.
In re claim 4, Grivetti teaches the control unit can execute autonomous travel control of the cart (par. 121).
In re claim 9, Bennett inherently teaches the determination unit determines whether the engine is to be operated in a case in which a voltage of the battery is not more than a threshold (clear from par. 120).
In re claim 10, Grivetti teaches a work unit (117) mounted on the cart and configured to perform a predetermined task (fig. 4-9).
In re claim 11, Grivetti teaches the predetermined task is a conveyance task for carrying and conveying a target object (fig. 9).
In re claim 13, Grivetti teaches a server configured to be capable of communicating with the cart, wherein the server includes the external control unit (it’s remotely controlled).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614